Citation Nr: 1452606	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for hallux valgus of the left foot prior to March 1, 2013, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty for training from August 1986 to January 1987 and on active duty from January 2003 to April 2004 with additional service in the reserves.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Lincoln Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which continued a noncompensable rating for hallux valgus of the left foot, previously rated as foot pain.  The rating decision also reopened the issue of service connection for tinnitus and denied service connection for tinnitus and residuals of shin injuries.  The Veteran only appealed the rating for left foot hallux valgus and service connection for tinnitus.  See April 2012 notice of disagreement.  Service connection for tinnitus was granted in a November 2013 rating decision, which is a total grant on this issue, and it is no longer before the Board.

In a February 2014 rating decision, the Veteran's rating for left foot hallux valgus was increased to 10 percent, effective March 1, 2013.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is associated with the claims file.  During the hearing, she submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's left foot hallux valgus is characterized by pain, difficulty walking, and hallux valgus deformity, but has not resulted in surgery or functional loss equivalent to amputation of the great toe.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for left foot hallux valgus prior to March 1, 2013, or a rating higher than 10 percent as of March 1, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5280 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record, including testimony provided at a July 2014 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was originally granted service connection for bilateral foot pain in a May 2005 rating decision, with a noncompensable (0 percent) rating, effective April 21, 2004, the day after her separation from active duty service.  This rating was assigned under hyphenated Diagnostic Code (DC) 7899-7819.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

She filed a claim for an increased rating in October 2011.

This disability was rated separately as right and left foot hallux valgus in the March 2012 rating decision at issue.  Later, in a February 2014 rating decision, the Veteran's rating for left foot hallux valgus was increased to 10 percent, effective March 1, 2013.

In her lay statements and testimony, the Veteran has reported symptoms of difficulty walking, constant pain (throbbing, burning, and piercing), and protrusion.  See August 2012 VA Form 9, July 2014 hearing testimony.  She wears special shoes prescribed by VA and takes over-the-counter pain medication every day.  See July 2014 hearing testimony; see also July 2013 VA podiatry consult.  She had calluses cut from her foot every six months.  See October 2011 claim, July 2014 hearing testimony.

The November 2011 VA examiner found that the Veteran had mild to moderate hallux valgus symptoms bilaterally, but did not elaborate on the symptoms.  Despite the Veteran denying ever having surgery on her foot, x-rays showed fifth (little toe) phalangeal head resection.  The Veteran's left foot hallux valgus was not found to affect the Veteran's ability to work.

The December 2013 VA examiner found mild or moderate hallux valgus of the left foot.  She had a large bunion deformity with 10 degree hallux abductovalgus left great toe with increased pronation of left foot on standing.  The Veteran walked  with short stride length, painful gait, and a slight limp favoring the left foot.  She did not bear weight on her left forefoot or push off from her left toes when walking.  She wore orthotic shoes with over-the-counter bunion protector gel pad on left first toe, which she reported wore regularly.  There was lateral subluxation of the first MTP of the left foot per x-rays.  This affects her ability to work in that foot pain is distracting from sedentary work and she cannot do a lot of standing or walking.

The June 2014 VA examiner noted marked deformity of the left foot, mild or moderate hallux valgus, moderate callouses on medial and lateral aspect of the left big toe and the head of first left metatarsal, and pain with physical examination of left foot.  No functional loss or additional limitation was attributed to this pain.  The Veteran did not report left foot pain, flare-ups that impact the function of the foot, or functional impairment.  There was no swelling on use, no extreme tenderness of plantar surface, and no marked pronation.  The weight-bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon, no marked inward displacement or severe spasm of the Achilles tendon, and no functional loss for left lower extremity attributable to claimed condition.  There was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or with the foot used repeatedly over a period of time.  She did not use an assistive device.  This condition did not affect the Veteran's ability to perform any type of occupational task.

VA treatment records show severe hallux valgus deformity and complaints of pain.  A March 1, 1013 VA treatment record noted severe valgus deformity of the left great toe.  By contrast, the April 2013 x-rays found mild valgus deformity with lateral subluxation at the first metatarsophalangeal joint.  A July 2013 VA podiatry consult reflects that the Veteran stated the condition was not improving and requested surgery and orthotics.  Bunion deformity with hallux abductovalgus formation and pronation were worse on the left than the right.  A November 2013 VA podiatry consult notes that the Veteran reported 50 percent improvement in her symptoms with new shoes.

A January 2014 private treatment record noted a painful bunion deformity on left side with lateral deviation of the hallux and moderate keratoma.  A March 2014 private treatment record noted a very painful bunion deformity on the left side.

A January 2014 DBQ shows that she had mild pes planus and severe hallux valgus symptoms in left foot.  The foot condition was described as very painful and would limit her ability to function normally.  The examiner prescribed extra depth shoes and orthotics.

Hallux valgus is rated under Diagnostic Code (DC) 5280.  Severe hallux valgus, which is equivalent to amputation of the great toe, warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5280.  Alternately, a 10 percent rating is warranted where there has been an operation with resection of the metatarsal head.  Id.  Hallux rigidus is rated as hallux valgus.  See 38 C.F.R. § 4.71a, DC 5281.

In this case, the record does not show either situation to be present.  Although the Veteran reports that she has been advised that she should undergo surgery, she has not yet done so.  Additionally, the VA examiners have specifically found that the Veteran's functional impairment due to this disability is not so diminished that amputation with prosthesis would equally serve the Veteran.  See November 2011 and June 2014 VA examinations.  While the March 1, 2013 VA treatment record notes severe hallux valgus deformity, that is not enough to warrant a compensable rating under this diagnostic code because the resulting functional impairment is not the equivalent of amputation of the great toe.  Thus a compensable rating under DC 5280 is not available at any point during the claim period.  Nevertheless, the Board will not disturb the existing staged rating.

The Board has also considered whether evaluation under a different diagnostic code is more appropriate.  However, hallux valgus is specifically listed in the rating schedule and therefore must be rated in accordance with the specific criteria for this disability.  Cf. 38 C.F.R. § 4.20 (2014).  

The Veteran has been diagnosed with bilateral pes planus.  In an August 2014 rating decision, despite specifically denying service connection for pes planus, the RO increased the Veteran's rating for right foot hallux valgus to 30 percent under the diagnostic code for pes planus, effective April 17, 2014.  That issue is not before the Board and will not be disturbed herein; however, a higher rating for the Veteran's left foot hallux valgus under the diagnostic code for pes planus is not appropriate.  Because hallux valgus is, as noted above, specifically listed, and because the Veteran has been denied service connection for pes planus, the Board finds no basis to rate her left foot hallux valgus based on her pes planus symptoms at any point during the claim period.

The Board has also considered, but does not find, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 relating to functional losses caused by pain with use allow for a higher rating.  See DeLuca v. Brown, 8 Vet. App. 205 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.  It is well settled that only disabilities ratable on the basis of limitation of a joint or joints, such as arthritis, qualify for the §§ 4.40 and 4.45 analysis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, the diagnostic codes pertaining to disorders of the feet (DC 5276-5284) contain no criteria for assigning ratings premised solely upon limitation of motion.  Diagnostic Code 5284 may require analysis of limitation of motion, but the applicability of §§ 4.40 and 4.45 depends upon the manifestations compensated by this Diagnostic Code section.  VAOPGCPREC 9-98.  In the Veteran's case, there has been no indication that her hallux valgus is manifested by limitation of motion.  Although the Veteran has difficulty walking, that has been associated with inability to bear weight on her forefoot, not limitation of motion.  Further, there has been no finding or diagnosis of arthritis in the Veteran's left foot and no indication that limitation of motion of any joint is a manifestation of this disability.  Consequently, the Board finds that a DeLuca-type analysis is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Specific criteria describe disability greater than that experienced by the Veteran for this service-connected disability, such as functional loss equivalent to loss of the great toe.  The medical evidence reflects that such manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board has considered whether a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In this case, it has not.  Instead, the Veteran recently testified that she is still working and still serving in the Army Reserves.  Thus, the issue of entitlement to TDIU has not been raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A compensable rating for hallux valgus of the left foot prior to March 1, 2013, and a rating higher than 10 percent as of March 1, 2013, are denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


